DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-20 are currently pending. 

Claim Objections
Claims 2 and 20 is objected to because of the following informalities:  
Claims 2 and 20 recite the limitation “an upper subcell disposed over the last middle subcell and having an aluminum content in excess of 30% by mole fraction, and a band gap in the range of 1.95 to 2.20 eV”.  It appears the limitation should read “an upper subcell disposed over the last middle subcell and having an aluminum content in excess of 30% by mole fraction, a band gap in the range of 1.95 to 2.20 eV”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1
	The limitation “wherein the selection of the composition of the subcells and their band gap of the multijunction solar cells” is unclear and therefore renders the claim indefinite.  There is no prior recitation of subcells in the claim.  The limitation lacks antecedent basis.  Appropriate correction and clarification is required.
Regarding claim 2
The limitation “wherein the multijunction solar cell comprises” recited in line 1 is unclear and therefore renders the claim indefinite.  Claim 1, from which claim 2 depends, requires arrays of multijunction solar cells within each elongated, rectangular sheet.  It is unclear if all of the multijunction solar cells recited in claim 1 require the structure of claim 2.  For purposes of examination on the merits, it is interpreted that each of the multijunction solar cells within the respective elongated, rectangular sheets comprises a solar cell as recited in claim 2.  Appropriate correction and clarification is required.
The limitation “a first middle subcell disposed over a lattice mismatched with respect to the growth substrate and having a band gap in the range of 1.06 to 4.41 eV” is unclear and therefore renders the claim indefinite.  From further inspection of the instant specification, it appears the band gap should be in the range of 1.06 to 1.41 eV.  Appropriate correction and clarification is required.
Further, claim 1, from which claim 2 depends, requires plural solar cells.  Accordingly, it is unclear if all of the multijunction solar cells recited in claim 1 require the “multijunction solar cell” of claim 2.  For purposes of examination on the merits, it is interpreted that each of the multijunction solar cells within each first and second elongated rectangular sheet comprise a stacked structure as recited in claim 2.
Regarding claim 3
	The limitation “further comprising a plurality of substantially identical space vehicles in one or more LEO orbits forming a satellite constellation in communication with a network of ground stations on the earth for providing a communications networks for users on the earth” is unclear and therefore renders the claim indefinite.  Claim 1, from which claim 3 depends, does not encompass plural space vehicles as it is directed to a single space vehicle.  It is not clear a space vehicle can comprise a plurality of substantially identical space vehicles.  Claim 3 appears to be directed to a system/assembly comprising plural space vehicles. Appropriate correction and clarification is required.
Regarding claim 4
	Claim 4 recites the limitation “the bottom solar subcell”.  There is no prior recitation a bottom subcell in any of the preceding claims.  Claim 2 recites “a first solar subcell over or in the growth substrate”.  However, there is no recitation of a bottom solar subcell.  The limitation lacks antecedent basis.  For purposes of applying art, it is interpreted that the first solar subcell over or in the substrate corresponds to the bottom subcell recited in claim 4.  Appropriate correction and clarification is required.
Regarding claims 5-15 and 17-19
	Claims 5-15 and 17-19 are rejected at least based on their dependency on claims 1 and 2.
Regarding claim 16
The limitation “wherein the upper first solar subcell (A) has a band gap of approximately 2.05 to 2.10 eV, the second solar subcell has a band gap in the range of 1.55 to 1.73 eV; and the third solar subcell has a band gap in the range of 1.15 to 1.41 eV” is unclear and therefore renders the claim indefinite. There is no prior recitation of an upper first solar subcell, a second solar subcell and a third solar subcell.  The limitation lacks antecedent basis.  Appropriate correction and clarification is required.
Regarding claim 20
	The limitation “wherein the selection of the composition of the subcells and their band gap of the multijunction solar cells” is unclear and therefore renders the claim indefinite.  There is no prior recitation of subcells in the claim.  The limitation lacks antecedent basis.  Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0137319, Steele et al. in view of US 2015/0357501, Derkacs et al.
Regarding claims 1 and 17
Steele teaches a space vehicle (corresponding to a small spacecraft such as a CubeSat 10 as depicted in Fig. 3B) [paragraph 0053] comprising: 
a housing (corresponding to mandrel 12 for storing one or more deployable arrays) having a first side and an opposite side, and an axis [Fig. 3B and paragraph 0053]; 
a first elongated, rectangular sheet (corresponding to deployable array 14) including an array of transducer devices including solar cells (corresponding to photovoltaic devices 24) mounted on, and extending from a surface of the first side of the housing (12) [Fig. 3B and paragraphs 0053-0056], and 
a second elongated, rectangular sheet including an array (corresponding to deployable array 16) of transducer devices including multijunction solar cells (corresponding to photovoltaic devices 24) mounted on and extending from a surface of the second side of the housing (12) that extend radially from the housing (12) and orthogonal to the axis of the housing in a direction opposite to that of the first flexible elongated rectangular sheet (14) [Fig. 3B and paragraphs 0053-0056].
Steele is silent to the solar cells being multijunction solar cells, wherein the selection of the composition of the subcells and their band gap of the multijunction solar cells maximizes the efficiency of the solar cell at the end-of-life (EOL) in the application of one of (i) a low earth orbit (LEO) satellite that typically experiences radiation from protons that is equivalent to an electron fluence per square centimeter (“e/cm.sup.2”) in the range of 1×10.sup.12 e/cm.sup.2 to 2×10.sup.14 e/cm.sup.2 over a five year EOL, or (ii) a geosynchronous earth orbit (GEO) satellite that typically experiences radiation in the range of 5×10.sup.14 e/cm.sup.2 to 1×10.sup.15 e/cm.sup.2 over a fifteen year EOL, with the efficiency of the multijunction solar cells being less at the BOL than the EOL.
Derkacs teaches a space grade solar cell comprising a multijunction solar cell exhibiting a greater/improved HT-BOL and HT-EOL performance than traditional cells [Figs. 1-3 and paragraph 0109]
The limitations “wherein the selection of the composition of the subcells and their band gap of the multijunction solar cells maximizes the efficiency of the solar cell at the end-of-life (EOL) in the application of one of (i) a low earth orbit (LEO) satellite that typically experiences radiation from protons that is equivalent to an electron fluence per square centimeter (“e/cm2”) in the range of 1×1012 e/cm2 to 2×1014 e/cm2 over a five year EOL, or (ii) a geosynchronous earth orbit (GEO) satellite that typically experiences radiation in the range of 5×1014 e/cm2 to 1×1015 e/cm2 over a fifteen year EOL, with the efficiency of the multijunction solar cells maximized at a predetermined time after the initial deployment in space” and “wherein the composition of the subcells and their band gap of the multijunction solar cells maximizes the efficiency of the solar cell at a predetermined low intensity (less than 0.1 suns) and low time after the (“beginning-of-life (BOL)”), or initial deployment in space such predetermined time being referred to as the “end-of-life (EOL)” time, and being at least five years, after the BOL” are considered intended use and are given weight to the extend that the prior art is capable of performing the intended use.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Examiner notes that modified Steele teaches selecting the composition of the subcells and their bandgaps such that the efficiency of the solar cell is maximized at the EOL application in (i) a LEO satellite which typically experiences radiation equivalent to 5×1014 e/cm2 over a five year lifetime [paragraphs 0026-0027 and 0112], or (ii) a geosynchronous earth orbit (GEO) satellite which typically experiences radiation in the range of 5×1014 e/cm2 to 1×10 e/cm2 over a fifteen year lifetime [paragraphs 0026-0027 and 0112], with the efficiency of the multijunction solar cells maximized at a predetermined time after the initial deployment in space [paragraphs 0026-0027 and 0034].
Steele and Derkacs are analogous inventions in the field of space grade solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify each of the solar cells (24) in Steele to comprise a multijunction solar cell, as in Derkacs, in order to increase the high temperature BOL and EOL performance [paragraphs 0026-0027, 0034, 0109 and 0112].
Regarding claim 3
Modified Steele teaches the space vehicle as set forth above, further comprising a plurality of substantially identical space vehicles in one or more LEO orbits forming a satellite constellation in communication with a network of ground stations on the earth for providing a communications networks for users on the earth.
Regarding claim 15
	Modified Steele teaches the space vehicle as set forth above, wherein the multijunction solar cells (24) are four junction solar cells and the average band gap of all four subcells (i.e., the sum of the four band gaps of each subcell divided by four) is greater than 1.35 eV (greater than 1.44eV) [Derkacs, Figs. 3A-3V, paragraphs 0025, 0027 and 0061].
Regarding claim 16
	Modified Steele teaches the space vehicle as set forth above, wherein the upper first solar subcell (A) has a band gap of approximately 2.05 to 2.10 eV (1.92 to 2.2 eV) [Derkacs, Figs. 3A-3B and paragraph 0061], the second solar subcell (B) has a band gap in the range of 1.55 to 1.73 eV (1.65 to 1.78 eV) [Derkacs, Figs. 3A-3B and paragraph 0061]; and the third solar subcell (C) has a band gap in the range of 1.15 to 1.41 eV (1.42 to 1.50 eV) [Derkacs, Figs. 3A-3B and paragraph 0061].
Regarding claim 18
	The limitation “wherein the solar cells are optimized for operation on the surface of Mars” is considered intended use and is given weight to the extent that the prior art is capable of performing the intended use.  Since the structure of the prior art is the same as the one claimed, the same is considered capable of performing the intended use.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 19
Modified Steele teaches the space vehicle as set forth above, wherein the solar cell efficiency at the BOL is the lowest value from the BOL to the EOL [Derkacs, paragraphs 0026-0027].
It is noted that because the structure of the prior art is the same as the one claimed, the claimed properties or functions are presumed to be inherent.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Allowable Subject Matter
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2 and 4-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 20
	The prior art of record, whether alone or in combination, fail to teach or fairly suggest the multijunction solar cell as recited in claims 2 and 20.  Modified Steele teaches at least one lower subcell is substantially lattice-mismatched with respect to the growth substrate [Derkacs, paragraph 0060].  Modified Steele does not teach a third middle cell that is lattice mismatched with respect to the growth substrate.  Modified Steel teaches that the higher band gap cells are lattice matched [paragraphs 0056-0060 and 0078].  One of ordinary skill would not be motivated to modify the multijunction solar cell in modified Steele such that the third solar subcell is lattice matched with the growth substrate in the absence of any teaching, suggestion, or motivation to perform such a modification.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721